                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

             Plaintiff,

v.                                                       No. CV 18-436 MV/CG

NATIONAL SPECIALTY
INSURANCE COMPANY, et al.,

             Defendants.

                     ORDER ADOPTING JOINT STATUS REPORT
                       AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER came before the Court on a Rule 16 initial scheduling conference.

Following a review of the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 26), filed March 8, 2019. The Court adopts the Joint Status Report and

Provisional Discovery Plan as modified by the dates designated in the Court’s

Scheduling Order, (Doc. 28).



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
